The Court.
Upon further consideration of this cause, after hearing in Bank, we are satisfied with the conclusion which was reached by Department One in its opinion filed September 2, 1892, and for the reasons stated in said opinion, the judgment and order appealed from are affirmed.
The following is the opinion above referred to: —
Temple, C.
This is an appeal taken from a judgment of foreclosure by one of the defendants. There is no bill of exceptions.
Appellant filed an answer in which he set up various defenses. It is claimed that the court erroneously struck out certain portions of his answer, and this is the only question which he seeks to present on this appeal.
Manifestly, the question cannot be presented without a bill of exceptions. (Dimick v. Campbell, 31 Cal. 238; Douglas v. Dakin, 46 Cal. 49; Nevada County and Sacra*182mento Canal Co. v. Kidd, 43 Cal. 180; Feely v. Shirley, 43 Cal. 369; Code Civ. Proc., secs. 670, 950.)
Indeed, the decisions upon this point have been very numerous, commencing with the first volume of the reports. The following are a few of them: Gunter v. Geary, 1 Cal. 462; Griswold v. Sharpe, 2 Cal. 17; Wilson v. Middleton, 2 Cal. 54; Castro’s Ex’rs v. Armesti, 14 Cal. 39; Dawley v. Hovious, 23 Cal. 103; Harper v. Minor, 27 Cal. 107; Mendocino Co. v. Morris, 32 Cal. 145; People v. Empire G. & S. M. Co., 33 Cal. 171; Pardy v. Montgomery, 77 Cal. 326; Gilman v. Bootz, 80 Cal. 564; Caruthers v. Hensley, 90 Cal. 559.
We advise that the judgment and order be affirmed.
Vanclief, C., and Belcher, C., concurred.
For the reasons given in the foregoing opinion, the judgment and order are affirmed.
Harrison, J., Garoutte, J., Paterson, J.